Russell, O. J.
1. The execution of a bill of lading is not an indispensable prerequisite to a valid contract of affreightment, nor necessary to evidence such a delivery to a common carrier as will be the equivalent in the contemplation of law to delivery to the consignee. Especially is this true when delivery is made by a shipper at a point upon the line of a carrier where there is no agency or shipping agent of the carrier.
2. There is evidence which authorized the inference that the defendant had constituted the carrier its agent to receive and deliver the wood which was in controversy, and evidence which authorized the conclusion that the plaintiff corrected all errors in the delivery of the wood which had been brought to his attention by the defendant. Consequently the evidence authorized the verdict, and the discretion of the trial judge in refusing a new trial will not be disturbed. Judgment affirmed.